Title: To James Madison from Rufus King, 26 November 1802 (Abstract)
From: King, Rufus
To: Madison, James


26 November 1802, London. No. 76. Notes that Gore has acknowledged letters received from the State Department during King’s absence and informed JM of what has been done toward accomplishment of the president’s instructions. “I shall immediately resume the business that has been so well commenced, and as well from the nature of the subject, as from the temper and disposition that are understood to prevail in respect to America, I am inclined to hope that we shall experience no material difficulty in effecting a final and satisfactory adjustment of our Boundaries.”

“At the date of Mr. Gore’s last Letter there seems to have been much solicitude on the subject of Peace: the sympathy of the Nation was at that time strongly excited by the conduct of France towards Switzerland, and a verbal insinuation was made by the English Minister at Paris that the King would not see with indifference the interference of France in the internal affairs of that Country. This step was accompanied by orders to stop the further reduction of the land and naval forces, and as is believed to retain provisionally, instead of giving up, according to the Treaty of Amiens the Conquests which England had made during the War: these Measures, which little pains were taken to conceal or explain, were supposed both at Paris and London, to have been adopted in consequence of a concert formed with the two imperial Courts, and therefore occasioned serious apprehensions, lest Europe should again and immediately be involved in a new and disastrous War.”
Things remained in this state until the opening of Parliament, and the king’s speech, which was expected to remove or confirm apprehensions, was awaited impatiently. While the speech offers no assurance of the continuance of peace, it is too vague to authorize the conclusion that Great Britain desires or expects an early renewal of war. “Neither the Speech nor the Addresses give any satisfactory explanation of the measures which had been adopted; but the Debates of Parliament, which I attended, tho’ cautiously managed by the Ministry, cast some light upon the subject. … It appears that no concert has been established either with Austria or Russia; that although the Fate of the Swiss is matter of deep regret it will not influence England, unsupported as she is by a single Ally, to engage in a war that could not rescue the Swiss from the power of France; and moreover that no such material change has, in the opinion of the Cabinet, taken place in the relative condition and strength of the Powers of the Continent, since the Treaty of Amiens, as would justify England in renewing the War.”
“Upon the supposition that such are the opinions of the Cabinet, it is to the Treaty of Amiens, and not to certain political Events that have since occurred” that an explanation of British conduct in increasing forces and dispatching orders to retain conquests is to be found. “There are several points connected with the Treaty of Amiens, some or all of which may have had an influence in producing the measures alluded to: these are the Government of Malta, the commercial intercourse which it was expected the peace would restore between Great Britain and France and the Indemnity promised to the Prince of Orange.”
Difficulties independent of France and England in carrying into effect the article respecting Malta are such as to render further time or stipulations necessary to secure the purpose aimed at by both countries, and it is natural that “things should remain as they are until these difficulties can be adjusted: there is therefore nothing extraordinary in England continuing to occupy Malta; still however France may press for a literal performance of the engagement of England, and this joined to other motives may induce England to increase rather than diminish her Forces.”
“Though the definitive Treaty did no more than restore Peace, it was generally expected … that a commercial intercourse would be opened between the two Countries subject to duties as well as partial exclusions.” Trade from France to Great Britain has been restored to the same footing as before the last commercial treaty, “while in France the Laws passed during the War prohibiting the importation of every sort of Goods of the growth or fabric of the British Dominions, and making them liable to confiscation, if found within the French Territories, are not only maintained, but enforced with so much Rigour that a number of British vessels driven into the Ports of France in distress, and to escape the perils of the ocean (such is the English Account) have been confiscated—together with their Cargoes; and the only answer given to the Complaints of the English Minister at Paris, has been that in these, as in other cases of Judicial cognizance, the Laws must have their course.” This evidence of the French view, the influence of which has produced similar but less extensive prohibition of British manufactures in Spain, “has excited much discontent; and in a Nation so highly commercial as England cannot fail of having an Effect upon its public Councils: yet neither these Tokens of inhospitality nor the business of Malta would justify the provisional Detention of the Conquests which England had agreed to surrender.”
The preliminaries of peace were severely censured by the opposition party for having omitted a provision for the Prince of Orange. “The definitive Treaty contains an explicit Stipulation in his favour, and the honour of England is perhaps bound to enforce its due observance. It will be remembered that France entered into an engagement (as is believed for a sum of Money received from Holland) on the very day of the conclusion of the definitive Treaty, to release the Dutch from contributing towards the indemnities of the Prince of Orange. England without doubt remonstrated against the bad faith of this Transaction, and probably was assured that ample Indemnities would be found in Germany; instead whereof the Compensation that has been offered by the Diet, under the recommendation of the initiating power, falls far beneath the just claims of the prince of Orange, and in the opinion of most Persons, does not exceed a tenth even of their amount. It is therefore natural enough to conjecture that seeing the inexecution of the Treaty, in a point of much importance to an ancient tho’ fallen friend; as well as material to her own honour, England may have given notice of her having resolved to suspend the farther execution of the Treaty on her Part, until she sees a just and faithful performance of it on the part of France and her Allies; a supposition the more probable by the orders being made to exclude the Dutch Colonies, which alone are likely to be affected, Martinique and St Lucie being already surrendered.”
“You will perceive that this Speculation goes upon the idea that orders have really been given to arrest the farther Execution of the Treaty on the side of England.… If the manifest ill humour that exists, arises alone or principally from this cause, well grounded hopes ought to be entertained that Justice will be rendered to the prince of Orange, and the Treaty of Peace suffered to go into complete operation.”
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 10); letterbook copy (NHi: Rufus King Papers, vol. 55). RC 7 pp. In a clerk’s hand, signed by King. Printed in King, Life and Correspondence of Rufus King, 4:184–87.



   
   See Gore to JM, 6 Oct. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:611–13).



   
   Gore to JM, 20 Oct. 1802.



   
   Article 3 of the Treaty of Amiens required the return to France, Spain, and the Batavian Republic of all their possessions that had been occupied or conquered by the British during the course of the war, with the exception of Trinidad and the Dutch possessions on Ceylon (Annual Register for 1802, p. 609).



   
   In his speech to Parliament on 23 Nov. 1802, George III stated that he could not be indifferent to material changes in the condition and strength of states with which Great Britain was connected and that he would adopt those means of security best calculated to preserve the blessings of peace for his subjects (Parliamentary History of England, 36:934–35).



   
   During the debates that took place on 23 and 24 Nov. on the addresses of thanks in response to the king’s speech, the opposition charged the government with weakness in the face of French aggressions. Hawkesbury and Castlereagh replied that Great Britain would not interfere unilaterally in Continental situations that were antecedent to or concomitant with the Treaty of Amiens and that did not directly affect British safety (ibid., 36:963–67, 987–89).



   
   Article 10 of the Treaty of Amiens designated Malta neutral territory, restored rule of the island to the Order of St. John of Jerusalem (Knights of Malta), and established the presence of a Sicilian garrison there for at least a year (Annual Register for 1802, pp. 610–12).



   
   Article 18 of the treaty contained an agreement to indemnify the house of Nassau for its losses in the Batavian Republic. By a treaty concluded on 24 May 1802, William V, Prince of Orange, was awarded the bishopric and abbey of Fulda, the abbeys of Corvey and Weingarten, and several German towns (ibid., pp. 613, 626–27).



   
   In September Pius VII had appointed a new grand master of the Knights of Malta, contrary to article 10 of the treaty, which required an election at a general chapter to be held on the island. In addition, Charles IV seized the property of the knights in Spain, which altered the position of the order substantially and imposed “insuperable obstacles” to the implementation of the treaty. The British believed Napoleon was responsible for the action (Roderick Cavaliero, The Last of the Crusaders: The Knights of St. John and Malta in the Eighteenth Century [Philadelphia, 1963], p. 263; Annual Register for 1802, pp. 248–49, 610).



   
   King referred to the Eden treaty of 1786 (de Clercq, Recueil des Traités de la France, 1:146–65).



   
   On 27 Mar. 1802 France and the Batavian Republic had signed an agreement relieving the latter of all liability for the indemnities promised to the house of Nassau by the Treaty of Amiens (Annual Register for 1802, pp. 614–15).


